Citation Nr: 1327999	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-25 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The record reveals that the Veteran requested a Board videoconference hearing in conjunction with his claim.  However, in a February 2013 statement, the Veteran asserted that he no longer wished to have such a hearing.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for a left ankle disability, and the Veteran did not appeal that decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  Evidence received since the time of the final July 2005 rating decision, considered in conjunction with the record as a whole, is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.

3.  The competent and probative evidence of record is in equipoise as to whether the Veteran's current osteoarthritis of the left ankle is related to his military service.  



CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The Veteran's currently diagnosed left ankle osteoarthritis was incurred in military service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen a previously-denied claim of entitlement to service connection for residuals of a left ankle fracture.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108."  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from a disease or injury which was present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a residuals of a left ankle fracture in a July 2005 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period.  Thus, the July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  No relevant new service department records have been added to the file since the initial denial.  38 C.F.R. § 3.156(c) (2012).

The basis of the July 2005 decision declining to grant the Veteran's claim for service connection was that, although there was a record of in-service treatment of the left ankle, there were no permanent residuals or chronic disability subject to service connection shown by service medical records or demonstrated by post-service medical evidence.  To reopen the Veteran's claim, new and material evidence pertaining to this basis for denial must be submitted.

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Evidence associated with the claims file since the July 2005 rating decision includes private treatment records dated in November 2009 and November 2010, VA treatment records dated from October 2007 to November 2012, the report of a July 2011 VA joints examination, and the Veteran's own personal statements in support of his claim.  

Significantly, the November 2009 and November 2010 private treatment records diagnosed the Veteran as having left ankle moderate osteoarthritis secondary to ligament damage and laxity.  In addition, in the November 2010 record, following a review of the Veteran's military records, the physician opined that the Veteran's current left ankle disability was related to the ankle injury documented in service.  

This evidence has not previously been considered by VA, and addresses the nexus between his current left ankle impairment and his military service.  Thus, this evidence is new and material as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted with respect to the issue of entitlement to service connection for a left ankle disability, and the claim is reopened. 

Having determined that the Veteran presented new and material evidence sufficient to reopen his claim for entitlement to service connection for a left ankle disability, the Board will now address the reopened claim for service connection on the merits de novo.  In this regard, the Board finds that the Veteran is not prejudiced by the Board's adjudication of the reopened claim at this time as the claim was held to have been reopened in the August 2011 statement of the case determination, issued in September 2011, and the reopened claim was adjudicated therein and denied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

The Veteran is claiming entitlement to service connection for a left ankle disability, which he contends had its onset in military service.  As to Hickson element (1), the medical evidence of record indicates a diagnosis of osteoarthritis of the left ankle.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran had indicated that he fractured his left ankle during basic training at Lackland Air Force Base in August 1963 and/or September 1963, and that an "unknown" physician conducted X-rays following his separation from service in 1970 and informed him that he had chipped his left ankle bone.  A review of his service treatment records confirms that the Veteran was initially treated for a left ankle sprain in August 1963.  A note dated in October 1963 indicated that left ankle swelling had persisted for 9 weeks, although the diagnosis was still left ankle sprain.  A November 1963 note indicated that the swelling had persisted for almost 3 months, and that the Veteran was to be referred to the orthopedic clinic.  By December 1963, the swelling had slightly improved.  In December 1965, the Veteran was treated for a right ankle injury, at which time X-rays indicated that there was evidence of an old fracture but no evidence of a recent fracture.  The Veteran's June 1967 Report of Medical Examination at separation indicated that his feet and lower extremities were within normal limits.  However, based on the diagnosis of a sprained left ankle that resulted in swelling persisting for at least 4 months, the Board finds that Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran was afforded a VA examination in January 1968, less than one year following his separation from service in July 1967.  At that time, the examiner noted that there was a history of injury to the left ankle during basic training in 1963; however, the examiner indicated that the Veteran stated that the left ankle was now "almost asymptomatic," aside from a "cracking sound" which occurred when arising from a squatting position.  The Veteran exhibited complete range of motion in the left ankle, and was diagnosed as having a history of left ankle injury with no residuals found.  

Treatment records from the Veteran's private orthopedist dated in November 2009 and November 2010 diagnosed the Veteran as having left ankle moderate osteoarthritis secondary to ligament damage and laxity.  Significantly, in the November 2010 record, following a review of the Veteran's military records, the private orthopedist opined that the Veteran's current left ankle disability was related to the left ankle injury documented in service.  

The Veteran was afforded a VA joints examination in July 2011, at which time he was diagnosed as having moderate osteoarthritis of the left ankle.  However, the VA examiner opined that it was less likely than not that the Veteran's current moderate osteoarthritis of the left ankle was related to the 1963 in-service injury.  While acknowledging that the issue was "complex" given that it had been 40 years since the initial left ankle injury in August 1963 and because there were "many variables" in the Veteran's case, the examiner based his opinion largely on the fact that the Veteran had a normal separation examination in June 1967 as well as negative X-rays in the January 1968 VA examination.  The VA examiner further explained that the strongest case against finding a nexus between the August 1963 left ankle injury and the Veteran's current left ankle disability was the fact that current X-rays revealed mild bilateral ankle tibiotalar and dorsal midfoot osteoarthritis, and that one would expect the osteoarthritis in the previously-injured extremity to be greater than in the uninjured extremity, which was not the case here.  As such, the VA examiner concluded that the Veteran's current left ankle osteoarthritis was more likely a part of the natural course of aging and physical activities over the Veteran's lifetime.  The VA examiner discounted the private orthopedist's opinion because he did not have access to the June 1967 separation examination or the January 1968 VA examination.  

However, the Board notes that the private orthopedist did explicitly state that he had reviewed the Veteran's service treatment records, presumably to include the negative 1967 separation examination.  Curiously, the July 2011 VA examiner's rationale also omitted the fact that the Veteran's reported a "cracking sound" in his left ankle in January 1968.  Moreover, the July 2011 VA examiner's opinion, particularly the part of the rationale which emphasized the current severity of left ankle symptomatology versus the severity of right ankle symptomatology, failed to mention or consider that the Veteran was also treated for a right ankle injury in service in December 1965.  

The opinion of the private orthopedist as well as the opinion of the July 2011 VA examiner appear to have been based upon thorough review of the Veteran's service treatment records and thoughtful analysis of the Veteran's entire history and current medical condition.  Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current left ankle osteoarthritis is related to his period of military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for left knee osteoarthritis, is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left ankle disability is reopened.

Entitlement to service connection for left ankle osteoarthritis is granted.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


